 

Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT TO EXCHANGE WARRANTS

 

Celsion Corporation

997 Lenox Dr #100

Lawrenceville, NJ 08648

 

Ladies and Gentlemen:

 

This is to record the agreement (the “Agreement”) between Celsion Corporation
(the “Company”) and the Warrantholders set forth on Schedule I hereto (each a
“Warrantholder” and collectively, the “Warrantholders”) regarding the terms on
which the Company will issue Exchange Warrants (as defined below) to each
Warrantholder in exchange for warrants originally issued pursuant to that
Securities Purchase Agreement dated as of February 27, 2020 between the Company
and each Warrantholder (the “Securities Purchase Agreement”), as applicable, to
purchase shares of common stock and warrants to purchase shares of common stock
of the Company. The original warrants were issued to the Warrantholders on March
3, 2020 (the “Original Warrants”). The Company and each Warrantholder hereby
agree as follows:

 

  1. The Company hereby agrees to issue the number of warrants set forth on
Schedule I hereto next to each Warrantholder name (the “Exchange Warrants”), to
the such Warrantholder, in exchange for the Original Warrants as set forth on
Schedule I hereto.         2. Such Exchange Warrants shall be in substantially
the form attached hereto as Exhibit A (the “New Form Warrant Agreement”). The
Original Warrants shall be the be automatically deemed cancelled upon receipt by
the Warrantholder of the Exchange Warrants. To the extend the Warrantholder is
in possession of the original certificate representing the Original Warrants, he
shall return such certificate to the Company, no later than five (5) business
days following the receipt of the Exchange Warrants, to the Company for
cancellation. However, failure to deliver the original certificate will not
affect the automatic cancellation of the Original Warrants described herein.    
    3. The Company and the Warrantholders hereby agree that the exercise price
per share of Common Stock under the Exchange Warrants shall be $1.24, subject to
adjustment thereunder.         4. The Warrantholder represents and warrants to
the Company that:

 

  a. The Warrantholder owns all the Original Warrants set forth on Schedule I
and has all power and authority that is necessary to enable the Warrantholder to
exchange them for the Exchange Warrants as contemplated by this Agreement,
without requiring consent of any other person or any governmental authority.    
    b. After the Original Warrants are automatically cancelled as described
herein, neither the Warrantholder nor any other person will have any rights
under or with regard to the Original Warrants; and         c. The Warrantholder
is aware that the issuance of Exchange Warrants in exchange for Original
Warrants as described in this Agreement has not been registered under the
Securities Act and that those Exchange Warrants are being issued in reliance on
an exemption from the registration requirements of the Securities Act contained
in Section 3(a)(9) of the Securities Act.

 

 

 

 

  5. The Company represents and warrants to the Warrantholder as follows:

 

  a. The Company has all power and authority, and has obtained all approvals,
that are necessary to enable it to issue tin exchange e Exchange Warrants as
contemplated by this Agreement.   b. When the Company issues the Exchange
Warrants, those Warrants (i) will be issued in reliance on an exemption from the
registration requirements of the Securities Act contained in Section 3(a)(9) of
the Securities Act of 1933, as amended (the “Securities Act), and (ii) such
Exchange Warrants will be duly authorized and issued, fully paid and
non-assessable.

 

  6. This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or .pdf
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or .pdf signature page were an original
thereof. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be determined pursuant to the internal law of the State
of New York.

 

(Signatures on following page)

 

2

 

 

Please sign a copy of this Agreement which, when it is signed by the Company,
will constitute a legally binding agreement between the Warrantholder and the
Company.

 

  Very truly yours,         [WARRANTHOLDER]       By:  
                                     Dated: March 12, 2020 By:     Name:    
Title:  

 

AGREED TO:         CELSION CORPORATION         By:                         Name:
    Title    

 

3

 

 

SCHEDULE I

 

Warrantholder  

Original

Warrants

 

Exchange

Warrants

 

Exercise Price of
Exchange Warrants

Lincoln Park Capital Fund, LLC   1,021,428   1,100,000   $ 1.24 CVI Investments,
Inc.   1,021,428   1,100,000   $ 1.24 Lind Global Macro Fund, LP   309,524  
333,333   $ 1.24 Bigger Capital Fund, LP   247,619   266,667   $ 1.24 District 2
Capital Fund LP   371,428   400,000   $ 1.24

 

4

 

 

EXHIBIT A

 

Form of Exchange Warrant

 

5

 